Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT, dated as of April 1, 2015, is between THE BRYN MAWR
TRUST COMPANY, a Pennsylvania banking institution (the "Bank"), with its
principal place of business located at 801 Lancaster Avenue, Bryn Mawr, PA 19010
and LORI ANN BUCHANAN GOLDMAN, an individual with an address at 4434 Sansom
Street, Philadelphia, PA 19104 (the "Executive"). In consideration of the mutual
covenants and representations herein contained and the mutual benefits derived
herefrom, the parties, intending to be legally bound, covenant and agree as
follows:

 

1.     Purpose. The Bank is engaged in the business of providing banking, wealth
management, lending, insurance, and related financial services for persons and
organizations (collectively, the "Business"). The Bank wishes to employ the
Executive, and the Executive has agreed to continue to be employed by the Bank,
on the terms and conditions herein provided.

 

2.       Full-Time Employment of Executive - Duties and Status.

 

(a)     The Bank hereby engages the Executive as a full-time executive to hold
the offices of Senior Vice President and General Counsel for the Employment
Period (as defined in Section 5(a) hereof), and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement. Throughout
the Employment Period, the Executive shall faithfully exercise such authority
and perform such executive duties as are commensurate with the authority and
duties of such officers of the Bank and such other reasonable duties as may
otherwise be assigned from time to time by the Bank.

 

(b)     Throughout the Employment Period, the Executive shall (i) devote
Executive’s full business time and efforts to the business of the Bank and will
not engage in consulting work or any trade or business for Executive’s own
account or for or on behalf of any other person, firm or corporation which
competes, conflicts or interferes with the performance of Executive’s duties
hereunder in any way, and (ii) accept such additional office or offices to which
Executive may be reasonably appointed by the Bank, provided that the performance
of the duties of such office or offices shall generally be consistent with the
scope of the duties provided for in Section 2(a) hereof.

 

(c)     Throughout the Employment Period, the Executive shall be entitled to
Paid Time Off (“PTO”) in accordance with bank policy, and able to participate
(if eligible) in any plans for leave for illness or temporary disability in
accordance with the policies of the Bank in effect from time to time. PTO leave
and leave of absence, if taken by the Executive, shall be taken at such times as
are reasonably acceptable to the Bank. Any leave on account of illness or
temporary disability which is short of Total Disability (as defined in Section
5(c)(ii) hereof) shall not constitute a breach by the Executive of the
agreements hereunder even though leave on account of a Total Disability may be
deemed to result in a termination of the Employment Period under the applicable
provisions of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.     Compensation and General Benefits. As full compensation for services to
the Bank, the Executive shall, during the Employment Period, be compensated as
follows:

 

(a)     The Bank shall pay to the Executive a salary at the annual rate of no
less than Two Hundred Twenty-Five Thousand Dollars ($225,000), as increased by
the Bank from time to time (the “Salary”). The Salary shall be payable in
periodic equal installments less such sums as may be required to be deducted or
withheld under applicable provisions of federal, state and local law, plus
increases in the Salary, if any, as may be approved from time to time by the
Bank.

 

(b)     Throughout the Employment Period, the Executive shall be entitled to
participate in such 401K, profit sharing, bonus or incentive compensation,
disability, group and individual life, sickness, accident, dental, medical and
health benefits and other plans of the Bank or additional benefit programs,
plans or arrangements of the Bank which are currently or may be established by
the Bank, as and to the extent any such benefit programs, plans and arrangements
are or may from time to time be in effect, as determined by the Bank and
pursuant to the terms hereof and as and to the extent that the Executive is
eligible to participate in such plans under the terms of such plans.

 

(c)     The Bank shall reimburse the Executive for all reasonable and customary
business expenses incurred by Executive in the performance of the duties
hereunder, provided that the Executive shall submit vouchers and other
supporting data to substantiate the amount of said expenses in accordance with
Bank policy from time to time in effect.

 

4.     Non-Competition; Confidential Information; Public Statements.

 

(a)     Non-Competition. The Executive and the Bank recognize that due to the
Executive's engagement hereunder and the relationship of the Executive to the
Bank, the Executive will have access to and will acquire, and may assist in
developing, confidential and proprietary information relating to the assets,
business and operations of the Bank and its affiliates, including, without
limiting the generality of the foregoing, formulations, and other information
with respect to, among other things, the Bank's present and prospective
techniques, systems, customers, accounts, sales and marketing methods. The
Executive acknowledges that such information has been and will continue to be of
central importance to the business of the Bank and that disclosure of it to, or
its use by, others could cause substantial loss to the Bank. The Executive and
the Bank also recognize that an important part of the Executive's duties may be
to develop goodwill for the Bank through Executive’s personal contact with
customers, agents and others having business relationships with the Bank, and
that there is a danger that this goodwill, a proprietary asset of the Bank, may
follow the Executive if and when the relationship with the Bank is terminated.
The Executive accordingly agrees that, at all times during the Employment Period
and for one (1) year after termination of employment by Executive, without Good
Reason, the Executive shall not, in any capacity whatsoever, whether directly or
indirectly, on Executive’s own behalf, or on behalf of any other person, firm,
partnership, corporation, limited liability company, association or other entity
(collectively, "Person"):

 

2

--------------------------------------------------------------------------------

 

 

(i) own, manage, invest, participate, engage or become employed in any activity
which comprises the Business anywhere in the Commonwealth of Pennsylvania and
such other States in which the Bank is conducting business as of the date of
such termination;

 

(ii) suggest to, induce or persuade any vendor or customer of the Bank to
discontinue doing business, with, or to change the terms or conditions of such
relationship with the Bank or otherwise disparage, disrupt or disturb the
relationship of the Bank with such vendor or customer;

 

(iii) suggest to, induce or persuade any vendor or customer of the Bank to do
business with any business that is competitive with the Business;

 

(iv) suggest to, induce, solicit or persuade any employee or consultant of the
Bank to leave the employ or engagement of the Bank, if such inducement involves
the Executive directly or indirectly hiring or engaging or attempting to hire or
engage such employee or consultant of the Bank at the time of such solicitation,
whether on its own behalf or on behalf of any other Person, whether or not the
Executive has a direct or indirect remunerative or other interest, as a
proprietor, partner, co-venturer, creditor, stockholder, director, officer,
employee, agent, representative or otherwise in such Person; and

 

(v) without limiting the term of the general obligation to honor the
Confidential Information (as defined below) so long as it remains protectable,
the Executive specifically agrees that Executive will not plan for, accept
employment from any Person, nor engage in, any business wherein it is reasonably
deemed that the loyal and diligent performance of the duties and
responsibilities of such new employment or business will inherently call upon
Executive to use, to disclose or to base judgments upon Confidential Information
of the Bank or to utilize the goodwill of the Bank. The foregoing restrictive
period is based upon the Executive's and the Bank's good faith belief that:

 

3

--------------------------------------------------------------------------------

 

 

(A) the Bank's investment of time and money in the Executive, and the nature of
the Bank's business (which is maintained and increased through the personal
contact of employees such as the Executive with customers and vendors and
potential customers and vendors of the Bank) has rendered and will continue to
render the Executive a unique asset to the Bank;

 

(B) the Bank would be placed at a competitive disadvantage for such period, due
to the Executive's knowledge of Confidential Information and other matters
arising out of Executive’s employment with the Bank; and

 

(C) the time required to rebuild the contacts and patronage that the Executive
will develop for the Bank and to provide the necessary training, exposure and
education to Executive’s replacement would, for such a period, place the Bank at
a competitive disadvantage.

 

Notwithstanding the foregoing, ownership of 5% or less of the stock or other
securities of a corporation, the stock of which is listed and/or traded on a
public securities exchange or the equivalent, including The Nasdaq Stock Market,
shall not constitute a breach of this Section 4(a).

 

Notwithstanding anything in this Agreement to the contrary, and for purposes of
clarification, nothing herein shall preclude or prevent Executive from seeking
and engaging in employment (i) with a law firm, or (ii) as internal legal
counsel of any institution other than First Trust, Univest, Beneficial, Fox
Chase, and WSFS, in either case, regardless of title or position.

 

(b)     Confidential Information.

 

(i) At all times during the Employment Period and at all times following
termination thereof, the Executive shall keep confidential and not knowingly
disclose, directly or indirectly, and shall not use for the benefit of Executive
or any other Person in connection with and furtherance of the Business and the
affairs of the Bank, any Confidential Information relating to any aspect of the
business of the Bank which is now known or which may become known to Executive.
For purposes of this Agreement, "Confidential Information" includes any trade
secrets or confidential or intellectual property or proprietary information
whether in written, oral or other form which is unique, confidential or
proprietary to the Bank, its affiliates, customers or other persons who disclose
such information to the Bank in confidence, which information has been disclosed
to Executive or to which Executive has knowledge or access.

 

(ii)     The Bank's failure to mark any Confidential Information as
confidential, proprietary or otherwise shall not affect its status as
Confidential Information hereunder.

 

4

--------------------------------------------------------------------------------

 

 

(iii) The Executive acknowledges that all Confidential Information is the
property of the Bank, its affiliates, customers or other persons who disclose
such information to the Bank in confidence, and upon expiration of the
Employment Period or earlier termination of this Agreement or earlier at the
request of the Bank, the Executive shall deliver to the Bank all records, notes,
reference items, sketches, drawings, memoranda, records, and other documents or
materials, and all copies thereof (including but not limited to such items
stored by computer memory or other media) which relate to or in any way
incorporate the Confidential Information which are in the Executive's possession
or under Executive’s control.

 

(v)     Nothing herein shall restrict Executive’s ability to disclose
Confidential Information that becomes available to and known by the public
(other than as a result of a breach of this Agreement by Executive). The
Executive agrees that should third parties request to submit Confidential
Information to them pursuant to subpoena, summons, search warrant or
governmental order, the Executive will notify the Bank promptly upon receipt of
such request, and thereafter promptly deliver written notice of the request to
the Bank. If the Bank objects to the release of the Confidential Information,
the Executive will permit counsel chosen by the Bank to represent the Executive
in order to resist release of the Confidential Information; provided, however,
that all costs associated with such matter, including without limitation court
costs and attorney’s fees, shall be paid directly by the Bank. Additionally, the
Bank will pay the Executive for any other expenses incurred by Executive in
connection with resisting the release of the Confidential Information.

 

(c)     Ownership of Developed Information.

 

(i) The Executive covenants and agrees that all right, title and interest in any
Developed Information, as defined below, shall be and remain the exclusive
property of the Bank. The Executive agrees to make prompt and complete
disclosure from time to time to the Bank of all Developed Information. The
Executive agrees to immediately disclose to the Bank all Developed Information,
and to assign to the Bank any right, title and interest which Executive may have
in the Developed Information. The Executive agrees to execute any instruments
and to do all things reasonably requested by the Bank, both during and after the
Employment Period, to vest the Bank with all ownership rights in the Developed
Information. If any Developed Information can be protected by federal copyright
registration, patent registration or trademark registration shall be owned
solely, completely and exclusively by the Bank, and any rights the Executive may
have in any such Developed Information shall be deemed to be irrevocably
assigned and transferred completely and exclusively to the Bank by the
Executive.

 

(ii) For purposes of this Agreement, "Developed Information" shall mean all
trade secrets, confidential or other proprietary information conceived,
developed, designed, devised or otherwise created, modified or improved by the
Executive or with respect to which Executive receives or receives access to, in
whole or in part, in connection with the performance of Executive’s services for
the Bank, its customers or other persons who disclose such information to the
Bank in confidence hereunder during the Employment Period or resulting from the
Executive's use of or access to the Bank's facilities or resources, including
its Confidential Information. The "Developed Information" shall also include,
without limitation, the following materials and information, whether or not
reduced to writing, whether now or hereafter existing, whether or not patentable
or protectable by copyright or trademark:

 

5

--------------------------------------------------------------------------------

 

 

(A)     Marketing techniques and arrangements, purchasing information, pricing
policies, quoting procedures, information processes, financial information,
customer and prospect names and requirements, employee, customer, supplier and
distributor data and other materials or information relating to the Business
and/or the manner in which the Bank does business;

 

(B)     Discoveries, concepts, and ideas, including without limitation,
processes, formulas, techniques, know how, designs, drawings, and specifications
relating to the Business and/or the manner in which the Bank does business;

 

(C)     Formulations for any products of the Bank, including, but not limited
to, software, databases, technology infrastructures and similar information;

 

(D)     Any other materials or information related to the business or activities
of the Bank which are not generally known to others engaged in similar
businesses or activities; and

 

(E)     All ideas which are derived from or related to the Executive's access to
or knowledge of any of the materials or information described in this Section
3(b)(ii).

 

(d)     Acknowledgment. The Executive acknowledges that Executive has carefully
read and reviewed the restrictions set forth in Sections 4(a), (b) and (c)
hereof, and having done so Executive agrees that those restrictions, including
but not limited to the time period and geographical areas of restriction, are
fair and reasonable and are reasonably required for the protection of the
legitimate business interests of the Bank.

 

(e)     Invalidity, Etc. If any covenant, provision, or agreement contained in
any part of Section 4(a), (b) or (c) hereof is found by a court of competent
jurisdiction to be unreasonable in duration, geographic scope or character of
restrictions, the covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, geographical scope or character
of restrictions of such covenant, provision or agreement shall be deemed reduced
or modified with retroactive effect to render such covenant or agreement
reasonable and such covenant or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties shall mutually agree to a revision having an effect as close as
permitted by law to the provision declared unenforceable. The Executive agrees
that if a court having jurisdiction determines, despite the express intent of
the Executive, that any portion of the restrictive covenants contained in
Section 4(a), (b) or (c) hereof are not enforceable, the remaining provisions
shall be valid and enforceable.

 

6

--------------------------------------------------------------------------------

 

 

(f)     Equitable Relief. The Executive recognizes and acknowledges that if
Executive breaches the provisions of Section 4(a), (b) or (c) hereof, damages to
the Bank may be difficult if not impossible to ascertain, and because of the
immediate and irreparable damage and loss that may be caused to the Bank for
which it would have no adequate remedy, it is therefore agreed that the Bank, in
addition to and without limiting any other remedy or right it may have, shall be
entitled to seek an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and the Executive hereby
waives any and all defenses Executive may have on the grounds of lack of
jurisdiction or competence of a court to grant such an injunction or other
equitable relief. The existence of this right shall not preclude the
applicability or exercise of any other rights and remedies at law or in equity
which the Bank may have.

 

(g)     Accounting for Profits. The Executive covenants and agrees that if
Executive materially violates any covenants or agreements under this Agreement,
the Bank shall be entitled to an accounting and repayment of all profits,
compensations, royalties, commissions, remuneration or benefits which directly
or indirectly shall have been realized or may be realized relating to, growing
out of or in connection with any such violations; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Bank is or may be entitled at law or in equity or
otherwise under this Agreement.

 

(h)     Public Statements. The Executive and the Bank recognize that, due to the
relationship of the Executive and the Bank and such relationship's
susceptibility to public comment which may be injurious to the Executive or the
Bank, or both, it is necessary for the protection of both parties that neither
party make any disparaging public statements with respect to each other
concerning the terms of this Agreement and the arrangements made pursuant
hereto. The Executive and the Bank accordingly agree that neither the Executive
nor the Bank will make any disparaging public statements with respect to each
other or concerning the terms of this Agreement and the arrangements made
pursuant hereto at any time following the termination of this Agreement without
the prior written approval of the other party.

 

7

--------------------------------------------------------------------------------

 

 

5.     Employment Period.

 

(a)     Duration. The employment period (“Employment Period”) shall commence on
the date of this Agreement and shall continue until the earlier of (i)
termination of this Agreement by the Bank with Cause (as defined in Section
5(c)(i) hereof), or (ii) termination of this Agreement by the Bank for any
reason other than cause, or (iii) the death or Total Disability (as defined by
Section 5(c)(ii) hereof) of the Executive, (iv) termination of this agreement by
Executive for Good Reason (as defined in Section 5(c)(iii) hereof), or (v)
termination of this Agreement by the Executive for any other reason.

 

(b)     Payments Upon Termination.

 

(i) If the Executive's employment is terminated at any time during the
Employment Period (i) by the Bank for a reason other than Cause, (ii) due to the
, Total Disability or death of the Executive, or (iii) by Executive for Good
Reason, the Bank shall pay to, or provide for, as the case may be, the
Executive, at the times otherwise provided in this Agreement as if the Executive
had not been terminated:

 

(A)     an amount equal to (i) Executive’s Salary as accrued through the date of
termination and for twelve (12) months thereafter (the “Severance Period”), plus
(ii) Executive’s accrued but unused PTO through the date of termination, plus
(iii) a bonus equal to the average of the bonuses paid to Executive for the two
years prior to termination (or to the extent termination occurs prior to the
determination of bonuses for fiscal 2016, equal to the bonus paid to Executive
for fiscal year 2015). Such amount shall be payable, at the Bank's option, as a
lump sum or in equal bi-weekly installments during such period in accordance
with existing payroll policies; and

 

(B)     the sickness and health insurance programs to which Executive would have
been entitled under this Agreement if Executive had remained in the employ of
the Bank for the Severance Period, specifically including payments under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) if applicable; and

 

(C)     such other benefits to which Executive is entitled under applicable laws
or any other compensatory agreement between the Bank and Executive; and

 

(D)     to the extent applicable, as the case may be, the other employee
benefits (including, but not limited to, coverage under any disability, group
life, and accident insurance programs and split-dollar life insurance
arrangements or programs) to which Executive would have been entitled under this
Agreement if Executive had remained in the employ of the Bank throughout such
Severance Period.

 

8

--------------------------------------------------------------------------------

 

 

(iii) If the Executive's employment is terminated (i) by the Bank for Cause, or
(ii) by the Executive for any reason other than Good Reason, then the Bank shall
have no further liability to the Executive, except for the Salary which has
accrued through the date of termination, which amounts shall be paid by the Bank
within thirty (30) days of such termination.

 

(iv) Notwithstanding any other provision of this Section 5(b), if the Executive
materially violates any covenant, term or condition of this Agreement the Bank
shall be entitled, in addition to any other remedies it may have hereunder or at
law or in equity, to offset the amount of any payment otherwise due to the
Executive pursuant to this Section 5(b) against any actual loss or damage
incurred by the Bank as a direct result of the Executive's violation of said
covenant, term or condition.

 

(c)     Definitions.

 

(i) The term "cause" means: (i) the Executive's material failure to perform
Executive’s employment duties hereunder after reasonable notice to the Executive
by the Bank specifying such failure and providing the Executive with a
reasonable opportunity to cure such failure given the context of the
circumstances, (ii) the Executive's material breach of the covenants or
agreements contained in Sections 4(a), (b) or (c) hereof, or of any other
material agreement or undertaking of the Executive, (iii) the Executive's
commission of a felony or any crime involving moral turpitude, fraud or
misrepresentation, whether or not related to the business or property of the
Bank, (iv) any act of the Executive against the Bank intended to enrich the
Executive in derogation of Executive’s duties to the Bank, (v) any willful or
purposeful bad faith act or omission of the Executive having the effect of
injuring the business or business relationships of the Bank, or (vi) the
material breach of Executive’s duty to act in good faith and with the best
interests of the Bank in mind.

 

(ii) The term "total disability" ("Total Disability") means total disability as
defined in the Bank's group and individual disability plans, if any. If the Bank
does not have in existence such plans, then Total Disability shall mean:

 

9

--------------------------------------------------------------------------------

 

 

(a)     The inability to perform the duties required hereunder for a continuous
period of six (6) months during the Employment Period due to "mental
incompetence" or "physical disability" as hereinafter defined. The Executive
shall be considered to be mentally incompetent and/or physically disabled: (i)
if Executive is under a legal decree of incompetency (the date of such decree
being deemed the date on which such mental incompetence occurred for purposes of
this Section 5(c)); or (ii) because of a "Medical Determination of Mental and/or
Physical Disability." A Medical Determination of Mental and/or Physical
Disability shall mean the written determination by: (1) the physician regularly
attending the Executive, and (2) a physician selected by the Bank, that because
of a medically determinable mental and/or physical disability the Executive is
unable to perform each of the material duties of the Executive, and such mental
and/or physical disability is determined or reasonably expected to last twelve
(12) months or longer after the date of determination, based on medically
available information. If the two physicians do not agree, they shall jointly
choose a third consulting physician and the written opinion of the majority of
these three (3) physicians shall be conclusive as to such mental and/or physical
disability and shall be binding on the parties. The date of any written opinion
which is conclusive as to the mental and/or physical disability shall be deemed
the date on which such mental and/or physical disability commenced for purposes
of this Section 5(c), if the written opinion concludes that the Executive is
mentally and/or physically disabled. In conjunction with determining mental
and/or physical disability for purposes of this Agreement, the Executive
consents to any such examinations which are relevant to a determination of
whether Executive is mentally and/or physically disabled, and which is required
by any two (2) of the aforesaid physicians, and to furnish such medical
information as may be reasonably requested, and to waive any applicable
physician patient privilege that may arise because of such examination. All
physicians selected hereunder shall be Board-certified in the specialty most
closely related to the nature of the mental and/or physical disability alleged
to exist.

 

(b)     For purposes of determining whether the Executive is mentally
incompetent or physically disabled for the continuous six (6) month period
specified in this Section 5(c), such disability shall be deemed to continue from
the date of any legal decree of incompetency, or written opinion which is
conclusive as to the mental and/or physical disability, through the date the
legal decree expires or is otherwise revoked or removed, or the date on which
the mental and/or physical disability has ceased, as the case may be, as set
forth in a written opinion prepared by the physicians described in this Section
5(c) pursuant to the procedures provided herein.

 

(iii) The term “good reason” (“Good Reason”) means (i) any significant reduction
of Executive’s authority, duties or responsibilities, (ii) any removal from
Executive’s position as an officer of the Bank or the Corporation, (iii) any
reduction in Executive’s Salary; (iv) any transfer of Executive or requirement
that executive regularly report to a location that is further than a 30 minute
commute by car without traffic (as determined by Google Maps or its successor)
from Executive’s residence as set forth in this Agreement; (v) any substantial
increase in Executive’s business travel requirements;

 

10

--------------------------------------------------------------------------------

 

 

6.     Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail, in the case of the Executive, to the last address
Executive has provided in writing to the Bank, or, in the case of the Bank, to
the Bank’s corporate headquarters.

 

7.     Binding Agreement; Assignment. This Agreement shall be effective as of
the date hereof and all of the terms and conditions of this Agreement, including
but not limited to Section 5, shall be binding upon and inure to the benefit of,
the parties and their respective heirs, successors, assigns, and personal
representatives, as the case may be. The Executive may not assign any rights or
duties under this Agreement. As used herein, the successors of the Bank shall
include, but not be limited to, any successor by way of merger, consolidation,
sale of all or substantially all of the assets, or similar reorganization or
change in control.

 

8.     Entire Agreement. This Agreement constitutes the entire understanding of
the Executive and the Bank with respect to the subject matter hereof and
supersedes any and all prior understandings written or oral.

 

9.     Enforceability. This Agreement has been duly authorized, executed and
delivered and constitutes the valid and binding obligations of the parties
hereto, enforceable in accordance with its terms. The undertakings herein shall
not be construed as any limitation upon the remedies Bank might, in the absence
of this Agreement, have at law or in equity for any wrongs of the Executive.

 

10.     Governing Law. The validity and construction of this Agreement or any of
its provisions shall be determined under the internal laws of the Commonwealth
of Pennsylvania, without giving effect to its conflicts of laws provisions, and
without regard to its place of execution or its place of performance. The
parties irrevocably consent and agree to the exclusive jurisdiction of the
applicable Federal and State courts located in the Commonwealth of Pennsylvania
and to service of process for it and on its behalf by certified mail, for
resolution of all matters involving this Agreement or the transactions
contemplated hereby. Each party waives all rights to a trial by jury in any
suit, action or proceeding hereunder.

 

11.     Severability. Except as provided in Section 4(e) hereof, if any one or
more of the terms or provisions of this Agreement shall for any reason be held
to be invalid, illegal or unenforceable, in whole or in part, or in any respect
or in the event that any one or more of the provisions of this Agreement
operated or would prospectively operate to invalidate this Agreement, then and
in either of those events, such provision or provisions only shall be deemed
null and void and shall not affect any other provision of this Agreement and the
remaining provisions of this Agreement shall remain operative and in full force
and effect and shall in no way be affected, prejudiced or disturbed thereby.

 

11

--------------------------------------------------------------------------------

 

 

12.     Amendments and Waivers. This Agreement may not be amended or modified,
and no waiver hereunder shall be valid or binding, unless set forth in writing,
and duly executed by the party against whom enforcement of the amendment,
modification or waiver is sought.

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as an
instrument under seal on the date first above written.

 

 

BANK:

 

 

THE BRYN MAWR TRUST COMPANY

 

 

 

  By: /s/ Francis J. Leto         Title: President

 

 

      EXECUTIVE:                       /s/ Lori Ann Buchanan Goldman       Lori
Ann Buchanan Goldman

 

12